People v Garray (2019 NY Slip Op 01656)





People v Garray


2019 NY Slip Op 01656


Decided on March 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2019

Renwick, J.P., Manzanet-Daniels, Tom, Kahn, Gesmer, JJ.


8630 2644/04

[*1]The People of the State of New York, Respondent,
vDavid Garray, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Arthur H. Hopkirk of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Valerie Figueredo of counsel), for respondent.

Order Supreme Court, New York County (Richard D. Carruthers, J.), entered on or about October 16, 2014, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court's assessment of 20 points under the risk factor for relationship (stranger) with the victim was supported by clear and convincing evidence. The documents before the court, including the case summary, contained facts that would make no sense if defendant had been acquainted with the victims (see People v Corn, 128 AD3d 436, 437 [1st Dept 2015]).
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were
adequately taken into account by the risk assessment instrument and were outweighed in any event by the seriousness of the underlying offenses.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 7, 2019
CLERK